Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 remain for examination.  Claims 1-3, 5-6, 9, 11 and 13-16 have been amended. Applicant's arguments filed on 05/09/2022 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Accordingly, this action has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable Woodward (U.S. Patent 10552823 B1). in view of Pawar (U.S. Patent Application Publication 20180103409 A1).
As to claim 1, Woodward teaches a method of activating a one-time password (OTP) at an authorized wireless subscriber terminal, the method comprising: receiving a secure request from a first wireless subscriber terminal (Woodward Col. 7-8 Lines 65-67 and 1-8 ) [In response to the user requesting a transaction, the transaction server 130 sends a request (via networks 120) to the security server requesting that a one-time password be generated for authenticating the user and that the mobile device be authenticated]; transmitting a message to the first wireless subscriber terminal, wherein the message includes a hyperlink for establishing a communication channel with a mobile number identification entity that is a different computing device than the first wireless subscriber terminal (Woodward Col. 8 Lines 8-10) [Such requests can be in the form of a request that an authentication hyperlink be sent from the server 140 to the mobile device] (Col. 8 lines 13-16) [At step 314, the security server sends the authentication hyperlink to the mobile device via the out-of-band communications channel 145 (e.g., via SMS text message)]; receiving a phone number associated with the secure request from the mobile number identification entity (Woodward Col. 8 Lines 11-13) [step 312, with the mobile device identified by a user ID associated with the mobile device, such as the mobile device phone number], determining that the phone number associated with the secure request matches a phone number of the authorized wireless subscriber terminal (Woodward Col. 8 lines 31-35) [The security server then accesses the mobile device ID database 152 to access the valid/correct mobile ID for the mobile device 110, step 330, and compares that valid/correct mobile ID to the mobile ID received from the mobile device, step 332]; and in response to the determining of the match, causing the OTP to be displayed by the first wireless subscriber terminal (Woodward Col. 8 lines 35-39) [If the mobile IDs match, step 334, the security server 140 authenticates the mobile device, step 336, and then generates a one-time password, step 340, to be sent to the mobile device 110 and the transaction server 130]
It is noted that Woodward does not appear explicitly disclose wherein the mobile number identification entity determines, based on an internet protocol (IP) address assigned to the first wireless subscriber terminal, a cellular network provider that provides wireless network services to the first wireless subscriber terminal, and the mobile number identification entity determines the phone number associated with the secure request by querying a server of the cellular network provider.
However, Pawar discloses wherein the mobile number identification entity determines (Pawar Pa. [0025]) [a mobile station inter-national/inter-national subscriber directory number (Same as mobile number identification entity), a unique mobile identification number], based on an internet protocol (IP) address assigned to the first wireless subscriber terminal, a cellular network provider that provides wireless network services to the first wireless subscriber terminal (Pawar Pa. [0025]) [the user equipment [102] may also have a source internet protocol (hereinafter referred to as IP) address for identifying a location information corresponding to the user equipment [102] and/or the subscriber. The user equipment [102] may receive the source IP address from the cellular network once the user equipment [102] is latched with the cellular network], and the mobile number identification entity determines the phone number associated with the secure request by querying a server of the cellular network provider (Pawar Pa. [0025]) [The user equipment may include, but not limited to, a mobile phone, note: determination of mobile phone number by the Mobile number Directory (MDN) or Mobile Number Identification (MNI) entity  is  obvious to a person skilled in the art ]
Further, the use of “Mobile number Directory (MDN) or Mobile Number Identification (MNI)”, ‘subscriber’s internet protocol (IP) address”, and subscriber’s phone number” relate to well-known option in the field of cellular network or Mobile network, in order to establish communication link to and from end nodes wirelessly; that the skilled person would consider with no inventive skills.
(Emphasis added) Tiedeman (US 20090305722 A1) discloses in paragraph [0062] [The test call originates at the test call device 200, which has an associated identifier, its device ID. In practice, this may be the device's phone number, mobile identification number (MIN), Mobile Directory Number (MDN), International Mobile Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI), Internet Protocol (IP) address, or other identifier. Call setup signaling 900 is exchanged between the test call device and the cellular network]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Pawar to the technic of cellular or mobile network system of Woodward would have yield predictable results and resulted in an improved system, namely, a system that would restrict and provide VoWiFi service to a user in an inter-national location (Pawar Pa. [0001])
As to claim 2, the combination of Woodward and Pawar teaches wherein IP address assigned to the first wireless subscriber terminal is included in data traffic from the first wireless subscriber terminal to the mobile number identification entity via the communication channel (Pawar Pa. [0025]) [the user equipment [102] may also have a source internet protocol (hereinafter referred to as IP) address for identifying a location information corresponding to the user equipment [102] and/or the subscriber. The user equipment [102] may receive the source IP address from the cellular network once the user equipment [102] is latched with the cellular network]
(Woodward Col. 7 lines 3-39) [the enrollment process may occur when a user is invited by a bank or other institution maintaining the transaction server 130 to register/enroll a mobile device for online banking. Initially, at step 210, transaction server 130 receives at enrollment request from the user either from the mobile device 110 or from another computing device of the user (e.g., a personal computer, laptop, etc.). As part of the enrollment, the user would provide personal information of the user, to the extent not already maintained at the server 130, (such as a mobile telephone number, account holder name, account number(s), and other information needed to identify and authenticate (with trust) the user (social security number, address, account password, etc.). At step 212, the server 130 requests the IMSI (or other unique mobile ID) from the mobile device. This information is typically not known to or accessed by the user of the mobile device, but may be accomplished by invoking utility software (e.g., mobile device management code) commonly resident on the mobile device (prior to issuance to a customer/user),]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Pawar to the technic of cellular or mobile network system of Woodward would have yield predictable results and resulted in an improved system, namely, a system that would restrict and provide VoWiFi service to a user in an inter-national location (Pawar Pa. [0001])

As to claim 3, the combination of Woodward and Pawar teaches wherein the communication channel is established in response to a user selection of the hyperlink that is displayed on the first wireless subscriber terminal (Woodward Col. 3 lines 10-38) [the IMSI is retrieved from the SIM in response to the user selecting a hyperlink provided to the mobile device]

As to claim 4, Woodward teaches wherein the message further includes the OTP (Woodward Col. 7-8 Lines 65-67 and 1-8) [In response to the user requesting a transaction, the transaction server 130 sends a request (via networks 120) to the security server requesting that a one-time password be generated for authenticating the user and that the mobile device be authenticated]

As to claim 5, Woodward teaches wherein the causing the OTP to be displayed by the first wireless subscriber terminal comprises transmitting an instruction to a web browser running on the first wireless subscriber terminal (Woodward Col. 9 lines 45-65) [In embodiments where the hyperlink launches (via the browser on the phone) a transaction app used for accessing the mobile ID, the URL scheme of the hyperlink is illustrated as “TRANSAPP,” which is the name of the transaction app and is used by the browser of the mobile device 110 to open that app]

As to claim 6, Woodward teaches wherein the causing the OTP to be displayed by the first wireless subscriber terminal comprises transmitting the OTP in response to determining that the phone number associated with the secure request matches the phone number of the authorized wireless subscriber terminal (Woodward Col. 8 lines 35-39) [If the mobile IDs match, step 334, the security server 140 authenticates the mobile device, step 336, and then generates a one-time password, step 340, to be sent to the mobile device 110 and the transaction server 130]

As to claim 7, the combination of Woodward and Pawar teaches wherein the phone number associated with the secure request is received from the mobile number identification entity after the first wireless subscriber terminal communicates with the mobile number identification entity (Woodward Col. 8 Lines 11-13) [step 312, with the mobile device identified by a user ID associated with the mobile device, such as the mobile device phone number]  
(Pawar Pa. [0025]) [The user equipment may include, but not limited to, a mobile phone, note: Providing of mobile phone number by the Mobile number Directory (MDN) or Mobile Number Identification (MNI) entity is obvious to a person skilled in the art]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Pawar to the technic of cellular or mobile network system of Woodward would have yield predictable results and resulted in an improved system, namely, a system that would restrict and provide VoWiFi service to a user in an inter-national location (Pawar Pa. [0001])

As to claim 8, the combination of Woodward and Pawar teaches wherein the phone number of the authorized wireless subscriber terminal is a mobile directory number uniquely associated with the authorized wireless subscriber terminal (Woodward Col. 2 Lines 16-19) [the entity with whom the transaction is being conducted is a assured that it is dealing with the authorized user/mobile phone (even without entry of a one-time password)].  

As to claim 9, claim 9 recites the claimed that contain similar limitations as claims 1 and 8; therefore, it is are rejected under the same rationale.

As to claim 11, the combination of Woodward and Pawar teaches Further comprising before the receiving of the phone number of the first wireless subscriber terminal, 
querying the server of the determined mobile carrier for a phone number (Woodward Fig. 7, Col. 10 Lines 45-54) [The SMS request message includes the phone number provided to the security server by the transaction server and an authentication URL (directed to a site at the security server) which will be used to provide a link for selection/activation by the user. At step 620, the mobile carrier sends to the mobile device, at the user's phone number provided via the security server, an SMS text message 716 that includes the authentication link] associated with the IP address (Pawar Pa. [0025]) [the user equipment [102] may also have a source internet protocol (hereinafter referred to as IP) address for identifying a location information corresponding to the user equipment [102] and/or the subscriber]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Pawar to the technic of cellular or mobile network system of Woodward would have yield predictable results and resulted in an improved system, namely, a system that would restrict and provide VoWiFi service to a user in an inter-national location (Pawar Pa. [0001])

As to claim 12, claim 12 recite the claimed that contain similar limitations as claim 4; therefore, it is are rejected under the same rationale.

As to claim 13, claim 13 recite the claimed that contain similar limitations as claim 5; therefore, it is are rejected under the same rationale.
As to claim 14, claim 14 recite the claimed that contain similar limitations as claim 6; therefore, it is are rejected under the same rationale.

As to claim 15, claim 15 recite the claimed that contain similar limitations as claim 8; therefore, it is are rejected under the same rationale.

As to claim 16, claim 16 recite the claimed that contain similar limitations as claim 3; therefore, it is are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491